REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art neither discloses nor suggests, in combination with the other limitations of each of independent claims 1, 8 and 16, a heater comprising a resistive heater coil extending between first and second opposing ends, the coil having a plurality of first portions with a first constant diameter, a plurality of second portions with a second constant diameter which is smaller than the first diameter, and at least one of the first and second portions having a continuously varying pitch; or, the coil having a plurality of first portions with a first constant diameter, a plurality of second portions with a second constant diameter which is smaller than the first diameter, and two third portions, placed adjacent to each end of the coil, each third portion having a varying diameter, and at least one of the first and second portions having a continuously varying pitch; or, the coil having a plurality of first portions with a first constant diameter, a plurality of second portions with a second constant diameter which is smaller than the first diameter, at least one second portion between two first portions, and two third portions, placed adjacent to each end of the coil, and at least one of the first, second or third portions having a continuously varying pitch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/14/21